Matter of Za'Niya D. (Kenneth R.) (2015 NY Slip Op 08162)





Matter of Za'Niya D. (Kenneth R.)


2015 NY Slip Op 08162


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
HECTOR D. LASALLE, JJ.


2014-08795
 (Docket No. N-4482-14)

[*1]In the Matter of Za'Niya D. (Anonymous). Suffolk County Department of Social Services, respondent; 
andKenneth R. (Anonymous), appellant.


Heather A. Fig, Bayport, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Danielle N. Guida of counsel), for respondent.
Jeanne R. Burton, Central Islip, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (Theresa Whelan, J.), dated August 21, 2014. The order, insofar as appealed from, after a fact-finding hearing, determined that the father neglected the subject child, Za'Niya D.
ORDERED that order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
A single incident of excessive corporal punishment is sufficient to sustain a finding of neglect (see Matter of Yanni D [Hope J.], 95 AD3d 1313; Matter of James S. [Kathleen S.], 88 AD3d 1006; Matter of Alexander J.S. [David S.], 72 AD3d 829; Matter of Rachel H., 60 AD3d 1060). Here, the Family Court's findings that the father neglected the subject child Za'Niya D. by subjecting her to excessive corporal punishment is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f][i][B]; Matter of Dylan G. [Victor M.], 119 AD3d 786; Matter of Nurridin B. [Louis J.], 116 AD3d 770; Matter of Yanni D. [Hope J.], 95 AD3d 1313; Matter of James S. [Kathleen S.], 88 AD3d 1006; Matter of Padmine M. [Sandra M.], 84 AD3d 806).
DILLON, J.P., SGROI, COHEN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court